DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with pg. 8-9 of Applicant Arguments/Remarks filed 05/25/2022.
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a plurality of first positioning structures, each connected to the inner movable member; 
a plurality of first engaging structures, each elastically deformable and connected to the intermediate movable member, 
wherein the first positioning structures and the first engaging structures are alternately arranged; 
a plurality of second positioning structures, each connected to the intermediate movable member; and 
a plurality of second engaging structures, each elastically deformable and connected to the outer stationary member, 
wherein the second positioning structure and the second engaging structure are alternately arranged; 
wherein when the pivoting shaft is rotated in the opening direction, the first positioning structures compress and slide across the first engaging structures, and 
wherein when the pivoting shaft is rotated in the closing direction, the second Page 14 of 21positioning structures compress and slide across the second engaging structures”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-9 depending from claim 1 are therefor also allowable.

Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a plurality of first positioning structures, each connected to the inner movable member;
 a plurality of first engaging structures, each elastically deformable and connected to the intermediate movable member, 
wherein the first positioning structures and the first engaging structures are alternately arranged; 
a plurality of second positioning structures, each connected to the intermediate Page 17 of 21movable member; and 
a plurality of second engaging structures, each elastically deformable and connected to the outer stationary member, 
wherein the second positioning structure and the second engaging structure are alternately arranged; 
wherein when the pivoting shaft is rotated in the opening direction, the first positioning structures compress and slide across the first engaging structures, 
wherein when the pivoting shaft is rotated in the closing direction, the second positioning structures compress and slide across the second engaging structures, 
wherein the pivoting shaft is connected to the cover, and the outer stationary member is connected to one of the side shells of the housing so as to enable the cover to rotate relative to the housing”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 11-18 depending from claim 10 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841